PER CURIAM.
This ease involves a petition by Preformed Metal Products Company, Inc., to review an order of the National Labor Relations Board and the NLRB’s petition for enforcement of the same order.
The Board found that a union1 in the building construction industry violated section 8(b) (4) (i) and (ii) (B) of the National Labor Relations Act, 29 U.S.C. § 158 (1964). The order required the union to cease and desist from inducing strikes against a plumbing subcontractor or from coercing said subcontractor to cease doing business with Preformed Metal Products Company.
We find substantial evidence to support the Trial Examiner’s and the Board’s finding that the union induced the refusal to install petitioner’s precut insulating jacketing.
The other principal issue in this appeal, however, is whether or not the strike was “primary” because directly motivated by the union’s concern with enforcing a work preservation clause in its agreement with the employer.
The Trial Examiner and the Board passed upon the work preservation issue without the benefit of the most recent Supreme Court holdings on this topic. National Woodwork Manufacturers Assn. v. N. L. R. B., 386 U.S. 612, 87 S.Ct. 1250, 18 L.Ed.2d 357 (1967), and its companion case, Houston Insulation Contractors Assn. v. N. L. R. B., 386 U.S. 664, 87 S.Ct. 1278, 18 L.Ed. 2d 389 (1967), were decided approximately one month after entry of the Board’s order in this case. In these cases somewhat similar activities to that engaged in in this case were held to be “primary.”
Under these circumstances we remand these cases to the Board for reconsideration in the light of the two cases referred to above.

. International Association of Heat and Frost Insulators and Asbestos Workers, Local No. 8, AFL-CIO.